MEMORANDUM **
Jose Ricardo Alfaro appeals from a judgment sentencing him to 97 months in prison for possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(b)(1)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand for re-sentencing.
Although the Government contends that Alfaro waived his right to appeal the sentence, the record demonstrates that the conditions of the appeal waiver were not met. See United States v. Sar-Avi 255 F.3d 1163, 1166 (9th Cir.2001) (holding that the Government is to be held to the literal terms of the plea agreement).
Alfaro contends that re-sentencing is required because the district court failed *574to comply with the required procedural requirements for sentencing. We agree. See 18 U.S.C. § 3553(c); United States v. Lockard, 910 F.2d 542, 545-46 (9th Cir. 1990); see also United States v. Mohamed, 459 F.3d 979, 985 (9th Cir.2006) (requiring district courts to provide specific reasons for their sentencing decisions to demonstrate consideration of the sentencing factors set forth in 18 U.S.C. § 3553(a)); United States v. Cantrell, 433 F.3d 1269, 1280 (9th Cir.2006) (requiring district courts to accurately calculate the applicable advisory Guidelines range).
We vacate the sentence and remand for re-sentencing.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.